March 1, American Century Investments Statement of Additional Information American Century Capital Portfolios, Inc. Equity Income Fund Investor Class (TWEIX) Institutional Class (ACIIX) A Class (TWEAX) B Class (AEKBX) (closed) C Class (AEYIX) R Class (AEURX) Equity Index Fund Investor Class (ACIVX) Institutional Class (ACQIX) Large Company Value Fund Investor Class (ALVIX) Institutional Class (ALVSX) A Class (ALPAX) B Class (ALBVX) (closed) C Class (ALPCX) R Class (ALVRX) Mid Cap Value Fund Investor Class (ACMVX) Institutional Class (AVUAX) A Class (ACLAX) C Class (ACCLX) R Class (AMVRX) NT Large Company Value Fund Institutional Class (ACLLX) NT Mid Cap Value Fund Institutional Class (ACLMX) Real Estate Fund Investor Class (REACX) Institutional Class (REAIX) A Class (AREEX) B Class (ARYBX) (closed) C Class (ARYCX) R Class (AREWX) Small Cap Value Fund Investor Class (ASVIX) Institutional Class (ACVIX) A Class (ACSCX) C Class (ASVNX) R Class (ASVRX) Value Fund Investor Class (TWVLX) Institutional Class (AVLIX) A Class (TWADX) B Class (ACBVX) (closed) C Class (ACLCX) R Class (AVURX) This statement of additional information adds to the discussion in the funds’ prospectuses dated August 1, 2009 and March 1, 2010, but is not a prospectus. The statement of additional information should be read in conjunction with the funds’ current prospectuses. If you would like a copy of a prospectus, please contact us at the addresses or telephone numbers listed on the back cover or visit American Century Investments’ Web site at americancentury.com. This statement of additional information incorporates by reference certain information that appears in the funds’ annual and semiannual reports, which are delivered to all investors. You may obtain a free copy of the funds’ annual or semiannual reports by calling
